DETAILED ACTION
In response to communications filed 16 March 2021, this is the first Office action on the merits. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 18, the “one or more computer-readable storage media” are interpreted in light of paragraph [0123] of the specification that states, “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 18, and 19 recite the steps of 
computing a value of a similarity measure of the query image;
comparing the value of the similarity measure of the query image with metadata of the partitions, the metadata comprising at least one respective global value of the similarity measure of each partition, the respective global value being determined based on the respective values of the similarity measures assigned to the images of a respective partition;
discarding at least one partition of the image database based on the comparison of the value of the similarity measure of the query image with the metadata;
comparing the images of at least one of the remaining partitions with the query image; and
selecting at least one image of the at least one partition of the remaining partitions as the similar image based on the comparison of the images of the at least one of the remaining partitions with the query image.

However these limitation, under their broadest reasonable interpretation, fall within the Mathematical Concepts and/or Mental Processes groupings of abstract ideas. Paragraphs [0020] and [0050] of the specification provide evidence that the step of “computing a value of a similarity measure” may be performed as a hash function calculation, which falls within the Mathematical Concepts grouping of abstract ideas. Alternatively, paragraph [0075] of the specification provides evidence that the “computing” may be performed by determining a “number of detected edges of the query image,” which may be found by observation, and therefore falls within the Mental Processes group. In addition, the steps of “comparing,” “discarding,” and “selecting” may be performed as mental evaluations and/or observations and fall within the Mental Processes grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claims further recite the step of “receiving a query image.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering. See MPEP § 2106.05(g).
In addition, claim 1 recites that the method is “computer implemented.” Claim 18 recites
A computer program product for searching for a similar image in an image database, the similar image being similar to a query image, and the image database comprising partitions with images the computer program product comprising one or more computer-readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to [perform the steps analyzed above].

Similarly, claim 19 recites
A computer system for searching a similar image in an image database, the similar image being similar to a query image, the image database comprising partitions with images, each image being assigned to a respective value of a similarity measure for comparing the respective image with the query image, comprising [the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-17 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mathematical Concepts and/or Mental Processes groupings of abstract ideas of abstract ideas. Claims 2-5 and 14-15 fall within the Mental Process grouping and claims 6-13 and 16-17 recite features that fall within the Mathematical Concepts grouping. These claims do not recite any additional elements that fall outside of a groupings of abstract ideas (beyond those inherited from claim 1) and therefore do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-19 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activities and/or implementing the judicial exception on a generic computer. Paragraph [0002] of the specification provides evidence that the step of “receiving” was a well-understood, routine, and conventional activity of “Image databases . . .  used for searching images that are similar to a given image.” Therefore claims 1-19 are not patent eligible.

Claim Objections
Claims 2-6 are objected to because of the following informalities: 
claim 2: “the respective image” lacks antecedent basis and should be --a respective image-- (line 2)
claim 3: “the maximal value” lacks antecedent basis and should be --a maximal value-- (line 2)
claim 4: “the similarity measures” lacks antecedent basis and should be --the similarly measure-- (line 2)
claim 5: “the respective global values”; “the similarity measures”; and “the minimal value” lack antecedent basis and should be --the respective global value--; --the similarity measure--; and --a minimal value-- respectively.
claim 6: “the value . . . the respective image” lacks antecedent basis and should be --a value . . . a respective image-- (lines 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (US 2018/0276250 A1) in view of Dickie et al. (US 2015/0242506 A1).

Regarding claim 1, Badoiu teaches a computer implemented method for searching for a similar image in an image database, the image database comprising partitions with images, comprising:
receiving a query image (see Badoiu [0089], “query image”);
computing a value of a similarity measure of the query image (see Badoiu [0066] and [0089]-[0090], where the “distances between their features vectors” comprises a value of a similarity measure);
comparing the value of the similarity measure of the query image with information of the partitions (see Badoiu [0090], “determine which leaf nodes the query image 5004 (or feature vector 5006) belongs to in the multi-dimensional feature space”),
the information comprising at least one respective global value of the similarity measure of each partition, the respective global value being determined based on the respective values of the similarity measures assigned to the images of a respective partition (see Badoiu [0090], where the “decision boundary L of the node[s]” in the tree is at least one respective global value);
discarding at least one partition of the image database based on the comparison of the value of the similarity measure of the query image with the information (see Badoiu [0090] and Fig. 5, where the partitions C2-C4 and C6-C10 are discarded);
comparing the images of at least one of the remaining partitions with the query image (see Badoiu [0093]-[0094], “identify a number of nearest neighbors of the query image within the leaf server's assigned image cluster to which the query image belongs”); and
selecting at least one image of the at least one partition of the remaining partitions as the similar image based on the comparison of the images of the at least one of the remaining partitions with the query image (see Badoiu [0093]-[0094], “result candidates”).  
Badoiu does not explicitly teach wherein the information is metadata of the partitions, because Badoiu instead teaches storing global values as information in a tree structure.
However, Dickie teaches wherein the information is metadata of the partitions (see Dickie [0025]-[0026], “annotates extents [partitions] with statistics (e.g., metadata) about the information the extent contains”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the partition metadata, as taught by Dickie, with the techniques taught by Badoiu, because, “The use of zone maps to identify particular data ranges within a storage region, according to present invention embodiments, reduces disk scan time and computational load” (see Dickie [0017]).

Regarding claim 2, Badoiu as modified teaches each value of the similarity measure of the respective image indicating a degree of similarity of the respective image to a reference image, the value of the similarity measure of the query image indicating a degree of similarity of the query image to the reference image (see Badoiu [0066], “each image cluster includes images that are similar to one another in terms of the distances between their feature vectors”).

Regarding claim 3, Badoiu as modified teaches wherein the respective global value of the similarity measure of each partition is the maximal value of the similarity measure of the respective partition (see Badoiu [0066] and [0090] and Dickie [0026], where the values of the global value of the similarity measure, taught by Badoiu, is a “maximum data value,” as taught by Dickie).  

Regarding claim 4, Badoiu as modified teaches wherein the metadata comprises a respective range of the similarity measures of the respective partitions (see Badoiu [0066] and [0090] and Dickie [0026] and [0030], where the metadata comprises a “value range,” as taught by Dickie, of the similarly measures of the respective partitions, taught, taught by Badoiu).  

Regarding claim 5, Badoiu as modified teaches wherein the respective global values of the similarity measures is the minimal value of the similarity measure of the respective partition (see Badoiu [0066] and [0090] and Dickie [0026], where the global values of the similarity measure, taught by Badoiu, is a “minimum data value,” as taught by Dickie).  

Regarding claim 14, Badoiu as modified teaches the method further comprising: selecting the reference image based on a usage of the reference image within the image database, the reference image being one of the images of the image database (see Badoiu [0095], “popularity of the images, the user feedback”).  

Regarding claim 15, Badoiu as modified teaches the method further comprising:
computing values of several similarity measures of the query image (see Badoiu [0089]-[0090], where computing “distances between their features vectors” for each node in the tree computes values of several similarity measures);
performing a respective comparison of the value of the respective similarity measure of the query image with the metadata of the partitions, the metadata comprising, for each similarity measure, a respective global value for each partition, the respective global value for each partition being determined based on the values of the respective similarity measure being assigned to the images of the respective partition (see Badoiu [0090] and Dickie [0025]-[0026]); and
discarding the at least one partition of the image database based on the comparisons of the values of the similarity measures of the query image with the metadata (see Badoiu [0090]).  

Regarding claim 18, Badoiu teaches a computer program product for searching for a similar image in an image database, the similar image being similar to a query image, and the image database comprising partitions with images the computer program product comprising one or more computer-readable storage media and program instructions stored on the one or more computer readable storage media (see Badoiu [0125]),
the program instructions including instructions to:
receive a query image (see Badoiu [0089], “query image”);
compute a value of a similarity measure of the query image (see Badoiu [0066] and [0089]-[0090], where the “distances between their features vectors” comprises a value of a similarity measure);
compare the value of the similarity measure of the query image with information of the partitions (see Badoiu [0090], “determine which leaf nodes the query image 5004 (or feature vector 5006) belongs to in the multi-dimensional feature space”),
the information comprising at least one respective global value of the similarity measure of each partition, the respective global value being determined based on the respective values of the similarity measures assigned to the images of a respective partition (see Badoiu [0090], where the “decision boundary L of the node[s]” in the tree is at least one respective global value);
discard at least one partition of the image database based on the comparison of the value of the similarity measure of the query image with the information (see Badoiu [0090] and Fig. 5, where the partitions C2-C4 and C6-C10 are discarded);
compare the images of at least one of the remaining partitions with the query image (see Badoiu [0093]-[0094], “identify a number of nearest neighbors of the query image within the leaf server's assigned image cluster to which the query image belongs”); and
select at least one image of the at least one partition of the remaining partitions as the similar image based on the comparison of the images of the at least one of the remaining partitions with the query image (see Badoiu [0093]-[0094], “result candidates”).  
Badoiu does not explicitly teach wherein the information is metadata of the partitions, because Badoiu instead teaches storing global values as information in a tree structure.
However, Dickie teaches wherein the information is metadata of the partitions (see Dickie [0025]-[0026], “invention annotates extents [partitions] with statistics (e.g., metadata) about the information the extent contains”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the partition metadata, as taught by Dickie, with the techniques taught by Badoiu, because, “The use of zone maps to identify particular data ranges within a storage region, according to present invention embodiments, reduces disk scan time and computational load” (see Dickie [0017]).

Regarding claim 19, Badoiu teaches a computer system for searching a similar image in an image database, the similar image being similar to a query image, the image database comprising partitions with images, each image being assigned to a respective value of a similarity measure for comparing the respective image with the query image, comprising:
one or more computer processors; one or more computer readable storage media; and computer program instructions, the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors  (see Badoiu [0125]), and
the computer program instructions including instructions to:
receive a query image (see Badoiu [0089], “query image”);
compute a value of a similarity measure of the query image (see Badoiu [0089]-[0090], each feature in the “feature vector” is a value of a similarity measure);
compare the value of the similarity measure of the query image with information of the partitions  (see Badoiu [0066] and [0089]-[0090], where the “distances between their features vectors” comprises a value of a similarity measure),
the information comprising at least one respective global value of the similarity measure of each partition, the respective global value being determined based on the respective values of the similarity measures assigned to the images of a respective partition (see Badoiu [0090], where the “decision boundary L of the node[s]” in the tree is at least one respective global value);
discard at least one partition of the image database based on the comparison of the value of the similarity measure of the query image with the information (see Badoiu [0090] and Fig. 5, where the partitions C2-C4 and C6-C10 are discarded);
compare the images of at least one of the remaining partitions with the query image (see Badoiu [0093]-[0094], “identify a number of nearest neighbors of the query image within the leaf server's assigned image cluster to which the query image belongs”); and
select at least one image of the at least one partition of the remaining partitions as the similar image based on the comparison of the images of the at least one of the remaining partitions with the query image (see Badoiu [0093]-[0094], “result candidates”).
Badoiu does not explicitly teach wherein the information is metadata of the partitions, because Badoiu instead teaches storing global values as information in a tree structure.
However, Dickie teaches wherein the information is metadata of the partitions (see Dickie [0025]-[0026], “invention annotates extents [partitions] with statistics (e.g., metadata) about the information the extent contains”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the partition metadata, as taught by Dickie, with the techniques taught by Badoiu, because, “The use of zone maps to identify particular data ranges within a storage region, according to present invention embodiments, reduces disk scan time and computational load” (see Dickie [0017]).

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (US 2018/0276250 A1) in view of Dickie et al. (US 2015/0242506 A1) as applied to claim 1 above, and further in view of Christoph Zauner, “Implementation and Benchmarking of Perceptual Image Hash Functions.”

Regarding claim 6, Badoiu as modified does not explicitly teach wherein the value of the similarity measure of the respective image is generated based on a perceptual hash function, the perceptual hash function being configured to compute a feature vector of the respective image on the basis of the respective image and a respective hash value of the respective image on the basis of the feature vector of the respective image, the value of the similarity measure of the respective image being dependent on the respective hash value of the respective image.
However, Zauner teaches wherein the value of the similarity measure of the respective image is generated based on a perceptual hash function, the perceptual hash function being configured to compute a feature vector of the respective image on the basis of the respective image and a respective hash value of the respective image on the basis of the feature vector of the respective image, the value of the similarity measure of the respective image being dependent on the respective hash value of the respective image (see Zauner, section 2.1, paragraph 3, and section 3.2, paragraph 1, “perceptual image hash functions”).
Both Badoiu and Zauner teach a feature vector of an image; see Badoiu [0089]-[0090] and Zauner, section 2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the perceptual hash function, as taught by Zauner, with the techniques taught by Badoiu, because, “Perceptual hash functions extract certain features from multimedia content and calculate a hash value based on these features. When authenticating a multimedia object the hash values of the original object and the object to be authenticated are compared using specific functions. Such functions calculate a distance or similarity score between two perceptual hash values. The final verdict is based on a chosen threshold” (see Zauner, section 1.1, paragraph 2).
Badoiu as modified teaches the computer implemented method further comprising computing the value of the similarity measure of the query image by means of the perceptual hash function and a feature vector of the query image (see Badoiu [0089]-[0090] and Zauner, section 2.1, paragraph 3, and section 3.2, paragraph 1, where the value of the similarity measure, taught by Badoiu, is computed by means of the perceptual hash function, taught by Zauner).

Regarding claim 7, Badoiu as modified teaches wherein the value of the similarity measure of the respective image being dependent on the respective hash value of the respective image and a hash value of a reference image, the hash value of the reference image being computed by means of the perceptual hash function, the method further comprising computing the value of the similarity measure of the query image on the basis of the hash value of the reference image and a hash value of the query image, the hash value of the query image being computed by means of the perceptual hash function (see Badoiu [0094] and Zauner, section 2.1, paragraph 3, and section 3.2, paragraph 1, where accessing the similarly between images, as taught by Badoiu, is based on the perceptual hash function, taught by Zauner).  

Regarding claim 8, Badoiu as modified teaches wherein the similarity measure of the respective image and the similarity measure of the query image are each a respective distance measure, the similarity measure of the respective image indicating a respective distance of the respective hash value of the respective image to the hash value of the reference image, and the similarity measure of the query image indicating a distance of the hash value of the query image to the hash value of the reference image (see Zauner, section 3.2.1, paragraph 2, “To measure the distance between two hash values the hamming distance is used”).  

Regarding claim 9, Badoiu as modified teaches wherein the respective distance measure of the respective image and the distance measure of the query image are each a hamming distance (see Zauner, section 3.2.1, paragraph 2, “hamming distance”).  

Regarding claim 10, Badoiu as modified teaches wherein the respective distance measure of the respective image and the distance measure of the query image are each a normalized hamming distance (see Zauner, section 3.2.2, paragraph 5, “normalized hamming distance”).  

Regarding claim 11, Badoiu as modified teaches wherein the perceptual hash function is an average hash function (see Zauner, section 3.2.4, paragraph 1, “block mean value based perceptual hash function”).  

Regarding claim 12, Badoiu as modified teaches the perceptual hash function being configured to compute the respective feature vector of the respective image using a discrete cosine transformation, and the computer implemented method further comprising computing the feature vector of the query image using the discrete cosine transformation (see Zauner, section 3.2.1, paragraph 3, “[discrete cosine transform] DCT based perceptual video hash function”).  

Regarding claim 13, Badoiu as modified teaches wherein the perceptual hash function is a radial variance hash function (see Zauner, section 3.2.3, paragraph 4, “radial variance based image hash function”).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (US 2018/0276250 A1) in view of Dickie et al. (US 2015/0242506 A1) as applied to claims 1 and 15 above, and further in view of Christoph Zauner, “Implementation and Benchmarking of Perceptual Image Hash Functions.”

Regarding claim 16, Badoiu as modified does not explicitly teach wherein the values of the similarity measures of the respective image is generated based on a respective perceptual hash function, the respective perceptual hash function being configured to compute a respective feature vector of the respective image on the basis of the respective image and a respective hash value of the respective image on the basis of the respective feature vector, the value of the respective similarity measure of the respective image being dependent on the respective hash value of the respective image.
However, Zauner teaches wherein the values of the similarity measures of the respective image is generated based on a respective perceptual hash function, the respective perceptual hash function being configured to compute a respective feature vector of the respective image on the basis of the respective image and a respective hash value of the respective image on the basis of the respective feature vector, the value of the respective similarity measure of the respective image being dependent on the respective hash value of the respective image (see Zauner, section 2.1, paragraph 3, and section 3.2, paragraph 1, “perceptual image hash functions”).
Both Badoiu and Zauner teach a feature vector of an image; see Badoiu [0089]-[0090] and Zauner, section 2.1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the perceptual hash function, as taught by Zauner, with the techniques taught by Badoiu, because, “Perceptual hash functions extract certain features from multimedia content and calculate a hash value based on these features. When authenticating a multimedia object the hash values of the original object and the object to be authenticated are compared using specific functions. Such functions calculate a distance or similarity score between two perceptual hash values. The final verdict is based on a chosen threshold” (see Zauner, section 1.1, paragraph 2).
Badoiu as modified teaches the computer implemented method further comprising computing the value of the respective similarity measure of the query image by means of the respective perceptual hash function and a feature vector of the query image (see Badoiu [0089]-[0090] and Zauner, section 2.1, paragraph 3, and section 3.2, paragraph 1, where the value of the similarity measure, taught by Badoiu, is computed by means of the perceptual hash function, taught by Zauner).

Regarding claim 17, Badoiu as modified teaches wherein the value of the respective similarity measure of the respective image being dependent on the respective hash value of the respective image and a hash value of a respective reference image, the hash value of the respective reference image being computed by means of the respective perceptual hash function, and the computer implemented method further comprising computing the value of the respective similarity measure of the query image on the basis of based on the hash value of the respective reference image and a hash value of the query image, the hash value of the query image being computed by means of the respective perceptual hash function (see Badoiu [0094] and Zauner, section 2.1, paragraph 3, and section 3.2, paragraph 1, where accessing the similarly between images, as taught by Badoiu, is based on the perceptual hash function, taught by Zauner),
wherein the respective similarity measure of the respective image and the respective similarity measure of the query image are each a distance measure, the respective similarity measure of the respective image indicating a respective distance of the respective hash value of the respective image to the hash value of the respective reference image, and the respective similarity measure of the query image indicating a distance of the hash value of the query image to the hash value of the respective reference image (see Zauner, section 3.2.1, paragraph 2, “To measure the distance between two hash values the hamming distance is used”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159